Order unanimously reversed on the law, motion denied, and indictments reinstated. Memorandum: An examination of the Grand Jury, minutes shows that defendant used a fictitious name with intent to. deceive and defraud, purporting to be the act of another person, in procuring an operator’s license. This was sufficient to sustain the indictments charging defendant with forgery. (International Union Bank v. National Sur. Co., 245 N. Y. 368.) The minutes also show that he filed a false and forged application for a license, thereby obtaining the signature of the Commissioner of Motor Vehicles on the license, all in violation of provisions of the Penal Law of the State of New York as well as section 392 of the Vehicle and Traffic Law: (See Matter of Sabel v. Hults, 9 N Y 2d 987; People v. Sullivan, 275 App. Div. 956, affd. 300 N. Y. 696, cert. den. 340 U. S. 815; People v. Manzer, 1 A D 2d 750.) (Appeal by People from order of Brie County Court dismissing four indictments charging defendant with obtaining property by false pretense (Penal Law, § 932), offering false or forged instruments to be filed (Penal Law, § 2051), forgery, second degree, and forgery, second degree.) Present — Williams, P. J., Bastow, Goldman, Noonan and Del Vecchio, JJ.